Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 03/09/2021.  Claims 1-7,9-15 and 17, of which claims 1, 4, 10 and 17are independent, were pending in this application and have been considered below. Claims 8,16, 18-44 remain cancelled.
3.            Abstract objections are withdrawn in view of amendments.
4.            Claim rejections under 35 USC § 112 are withdrawn in view of the amendment.
Response to Arguments
5.            Applicant’s arguments, see Remarks, filed 03/09/2021, with respect to the rejection of  claims 1-5 under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (WO2015/156496A2)(see IDS) have been fully considered and are persuasive.  The rejection of claims has been withdrawn in view of the amendment.
Examiner's Amendment
6.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
               


Claim 14 is amended as follow:

In claim 14, line 2, insert “wherein n is a positive integer greater than 1” after M = 2n , 

Allowable Subject Matter
8.         Claims 1-7, 9-15 and 17 are allowed.

.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

9.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.         The following is a statement of reasons for allowance: 
Regarding claims 1 , 4,  10 and 17, the prior art of record, specifically Kim et al (WO2015/156496A2)(see IDS) teaches a transmitter 10 including a spread unit 14 for spreading a transmission sequence to be transmitted with a predetermined spread sequence, a pseudo periodic sequence generating unit 13 for generating a periodic sequence in which the transmission sequence to be transmitted is repeated a 
CN1855760 (A) (see IDS) teaches a method comprises the following steps: a) dividing aU current antenna array elements into more than one group; b) calculating the weight vector of beam-forming of antenna sub-array corresponding to the first antenna array group; c) sequentially calculating the weight vector of beam-forming of antenna sub-array corresponding to each antenna array group; after a phase rotation is made for the calculated weight vector of beam-forming of antenna sub-array in term of a principle by which the phase difference between two adjacent array elements will be neutralized, the said weight vector Is combined with the weight vector In adjacent sub-array to get a weight coefficient of beam-form mg of present antenna array.
CN1540903 (A) (see IDS) teaches one fixed narrow beam and one sector beam are generated by an antenna array. Multiple fixed narrow beams are realized by shaping technique of simulating fixed beams and using shaping network (Butler array) of fixed narrow beams. A sector beam covering whole sector is formed through controlling initial phase of beam at Butler array side by using phasing adjustment device. Signal energy of sector beams at side of each component of antenna array is equal or approximately equal. Thus, amplitude of transmitted signal of each component of antenna array is lowered.
However, none of the prior arts cited alone or in combination provides the motivation to teach determine a target channel direction corresponding to a direction from a location of the electronic device to a target device, determine basic compensation phase information for a plurality of antenna arrays with respect to the target channel direction, wherein the basic compensation phase information which is based on distance intervals between antenna elements in each of the plurality' of antenna arrays and distance intervals between antenna arrays of the plurality of antenna arrays as recited in claim 1. 
Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 23, 2021